Case: 20-1333   Document: 57     Page: 1    Filed: 01/21/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 INFINEUM USA L.P.,
                      Appellant

                            v.

        CHEVRON ORONITE COMPANY LLC,
                   Appellee

     DREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                       2020-1333
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00922.
                  ______________________

                Decided: January 21, 2021
                 ______________________

    CHRISTOPHER STRATE, Gibbons P.C., Newark, NJ, for
 appellant. Also represented by DAVID E. DE LORENZI,
Case: 20-1333     Document: 57    Page: 2      Filed: 01/21/2021




 2                  INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 SAMUEL H. MEGERDITCHIAN.

     NAVEEN MODI, Paul Hastings LLP, Washington, DC,
 for appellee.  Also represented by STEPHEN BLAKE
 KINNAIRD, IGOR VICTOR TIMOFEYEV, MICHAEL WOLFE,
 DANIEL ZEILBERGER; SCOTT FREDERICK PEACHMAN, New
 York, NY.

     DANIEL KAZHDAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by MARY L. KELLY, THOMAS W.
 KRAUSE, FARHEENA YASMEEN RASHEED.
                 ______________________

     Before O’MALLEY, TARANTO, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      Infineum USA L.P. appeals from the final written de-
 cision of the Patent Trial and Appeal Board holding
 claims 1–20 of U.S. Patent No. 6,723,685 unpatentable un-
 der 35 U.S.C. § 103. The ’685 patent claims cover lubricat-
 ing oil compositions and their use in internal combustion
 engines.    Because substantial evidence supports the
 Board’s determination of obviousness, we affirm.
                         BACKGROUND
      Lubricating oil compositions for internal combustion
 engines comprise a base oil (or mixture of base oils) of lu-
 bricating viscosity and additives used to improve the per-
 formance characteristics of the base oil. Base oils are
 comprised of basestocks classified by the American Petro-
 leum Institute (API) in Groups I–V. Additive components
 are generally known by their structure and properties and
 may be used to inhibit corrosion and to reduce engine wear,
 oil consumption, and friction loss.
     Industry standards, such as those set by the Interna-
 tional Lubricant Standardization and Approval Committee
Case: 20-1333     Document: 57      Page: 3   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                  3



 (ILSAC), set requirements for certain properties, ingredi-
 ents, and performance of base oils.              The ILSAC
 GF-3 standard, in effect as of the filing date of the ’685 pa-
 tent, set a maximum engine oil volatility of 15%. 1 A higher
 viscosity index (VI) 2 reduces base oil and finished oil vola-
 tility. The base oil is the primary influence on a finished
 engine oil’s volatility. High VI is a feature of premium,
 high-quality base oils. Though the GF-3 standard does not
 recite any particular VI threshold, it was understood that
 commercially available base oils would need to have a VI of
 at least 95 for the engine oil to comply with the maximum
 Noack volatility requirement of 15%. See J.A. 1835, 1847
 Fig. 1, 2285–86. At the time of the ’685 patent’s filing, the
 industry was using base oils in Groups III and IV and cer-
 tain base oils in Group II in developing engine oils that
 would meet the GF-3 standard. See J.A. 566.
     Traditionally, anti-wear additive components con-
 tained phosphorous. The GF-3 standard set a limit on the
 phosphorous content of engine oils. Seeking to reduce
 phosphorous content in additive components, formulators
 turned to solutions such as oil-soluble molybdenum com-
 pounds and organic friction modifiers to control wear and
 reduce friction.
      The ’685 patent, titled “Lubricating Oil Composition,”
 was filed on April 5, 2002, and sought “to find a lubricating
 oil composition that provides improved fuel economy bene-
 fit[,]   demonstrates       excellent    wear      protection



     1    The GF-3 standard measures volatility using an in-
 dustry-standard Noack volatility test, which measures the
 evaporative loss of lubricant oil at a high temperature.
      2   VI is a measure of base oil viscosity that indicates
 an oil’s change in viscosity with variations in temperature.
 A high-VI oil exhibits significantly lower changes in viscos-
 ity over the temperature range of use than a low-VI oil.
Case: 20-1333      Document: 57      Page: 4     Filed: 01/21/2021




 4                   INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 characteristics, is relatively low in cost, and is free of nitro-
 gen-containing friction modifiers.” ’685 patent col. 1
 ll. 63–67.
     Claim 1 is the sole independent claim of the ’685 pa-
 tent:
     1. A lubricating oil composition comprising:
     a) an oil of lubricating viscosity having a viscosity
     index of at least 95;
     b) at least one calcium detergent;
     c) at least one oil soluble molybdenum compound;
     d) at least one organic ashless nitrogen-free friction
     modifier; and
     e) at least one metal dihydrocarbyl dithiophos-
     phate compound, wherein said composition is sub-
     stantially free of ashless aminic friction modifiers,
     has a Noack volatility of about 15 wt. % or less,
     from about 0.05 to 0.6 wt. % calcium from the cal-
     cium detergent, molybdenum in an amount of from
     about 10 ppm to about 350 ppm from the molyb-
     denum compound, and phosphorus from the metal
     dihydrocarbyl dithiophosphate compound in an
     amount up to about 0.1 wt. %.
Id. at col. 13 ll. 47–62.
     Chevron Oronite Co. filed a petition for inter partes re-
 view challenging all claims of the ’685 patent as obvious
Case: 20-1333    Document: 57       Page: 5   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                 5



 under 35 U.S.C. § 103 over primary reference Toshikazu 3
 in view of Henderson. 4
      Toshikazu is a published Japanese patent application
 titled “Lubricating Oil Composition for Internal Combus-
 tion Engines” that discloses formulations having “excellent
 wear resistance and friction characteristics.” Toshikazu
 ¶ 55. Toshikazu’s Examples 1–19 are inventive lubricating
 oil formulations, most of which contain varying amounts of
 each of the additive components claimed in the ’685 patent.
 Toshikazu Tables 1–2.
      Henderson is a technical paper published in 1998 and
 discusses the changing requirements for engine oils as of
 that time. Henderson describes an industry shift toward
 higher-viscosity, lower-volatility base oils and discusses
 the then-upcoming GF-3 standard, its requirements, and
 its expected performance improvements to engine oils.
     Relevant to this appeal, the petition challenged
 claims 1–4, 6–11, and 13–20 as obvious over Toshikazu Ex-
 ample 16 in view of Henderson, and challenged
 claims 1–20 as obvious over Toshikazu Example 2 in view
 of Henderson. 5 Oronite supported its petition with a dec-
 laration from its expert, Dr. Donald Smolenski, who has
 significant experience in lubricating engine oil develop-
 ment and testing.



     3   Japanese Pub. Pat. App. No. JP H5-279686 A (pub-
 lished Oct. 26, 1993). We cite to the same certified English-
 language translation of Toshikazu relied on by the Board.
 See J.A. 542–52.
     4   H.E. Henderson, et al., Higher Quality Base Oils
 for Tomorrow’s Engine Oil Performance Categories 1–10
 (SAE Tech. Paper Series, No. 982582, 1998).
     5   The obviousness grounds for claims 4, 9, 16, and 17
 included additional references not relevant to the issues on
 appeal. See J.A. 74–76.
Case: 20-1333     Document: 57     Page: 6     Filed: 01/21/2021




 6                  INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



     Infineum did not file a preliminary response to
 Oronite’s petition, and the Board instituted review of all
 challenged claims on all grounds. Infineum then filed a pa-
 tent owner response supported by the declaration of its ex-
 pert, Dr. Jai Bansal. In addition to responding to the
 merits of Oronite’s petition, Infineum’s patent owner re-
 sponse argued that Dr. Smolenski was not a person of or-
 dinary skill in the art because he had not worked as a
 formulator, and that the Board should disregard his testi-
 mony in its entirety.
      In reply, Oronite argued that Dr. Smolenski was a per-
 son of ordinary skill, and it further supported its reply with
 the declaration of a new expert, Dr. Syed Rizvi, who has
 experience in engine oil formulation. The Board permitted
 Infineum to file a sur-reply, in which Infineum responded
 to Oronite’s reply arguments on the merits, in addition to
 arguing that the Board should disregard Oronite’s reply
 and Dr. Rizvi’s testimony in their entirety. The Board de-
 nied Infineum’s request to file a motion to strike the reply
 and Dr. Rizvi’s testimony, but permitted the parties to file
 a joint chart identifying reply arguments and evidence that
 Infineum considered improper.
     Relevant to this appeal, the Board issued a final writ-
 ten decision holding claims 1–4, 6–11, and 13–20 obvious
 over Example 16 of Toshikazu in view of Henderson and
 holding claims 1–20 obvious over Example 2 of Toshikazu
 in view of Henderson. Chevron Oronite Co. v. Infineum
 USA L.P., IPR2018-00922, 2019 WL 5806946, at *14–15,
 *17–19, *21–23 (P.T.A.B. Nov. 6, 2019) (Decision).
     Infineum appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(4).
                         DISCUSSION
     On appeal, Infineum argues that the Board improperly
 relied on new theories and evidence raised for the first time
 in Oronite’s reply, that substantial evidence does not
Case: 20-1333    Document: 57       Page: 7   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                 7



 support the Board’s decision, and that the decision runs
 afoul of certain constitutional provisions. We address each
 set of arguments in turn.
                                I
      Infineum first asserts that the Board improperly relied
 on certain new theories and evidence that Oronite raised
 for the first time in its reply. We disagree.
      “Whether the Board improperly relied on new argu-
 ments is reviewed de novo.” Nike, Inc. v. Adidas AG,
 955 F.3d 45, 50 (Fed. Cir. 2020) (citing In re IPR Licensing,
 Inc., 942 F.3d 1363, 1369 (Fed. Cir. 2019)). The IPR provi-
 sions of the America Invents Act (AIA) require that a peti-
 tion identify, “with particularity, each claim challenged,
 the grounds on which the challenge to each claim is based,
 and the evidence that supports the grounds for the chal-
 lenge to each claim.” 35 U.S.C. § 312(a)(3). The regula-
 tions implementing the AIA further state that “[a] reply
 may only respond to arguments raised in the corresponding
 opposition, patent owner preliminary response, or patent
 owner response.” 37 C.F.R. § 42.23(b); see also 35 U.S.C.
 § 316(a). Because an IPR must proceed “‘[i]n accordance
 with’ or ‘in conformance to’ the petition,” SAS Inst., Inc.
 v. Iancu, 138 S. Ct. 1348, 1356 (2018) (alteration in origi-
 nal) (quoting Oxford English Dictionary (3d ed.,
 Mar. 2016), www.oed.com/view/Entry/155073), it would
 “not be proper for the Board to deviate from the grounds in
 the petition and raise its own obviousness theory,” Sirona
 Dental Sys. GmbH v. Institut Straumann AG, 892 F.3d
1349, 1356 (Fed. Cir. 2018).
     As inter partes review is a formal adjudication, the Ad-
 ministrative Procedures Act (APA) also “imposes certain
 procedural requirements on the agency.” Genzyme Thera-
 peutic Prods. Ltd. v. Biomarin Pharm. Inc., 825 F.3d 1360,
 1365–66 (Fed. Cir. 2016). For example, “[i]n interpreting
 the APA’s notice provisions in the context of IPR proceed-
 ings, we have cautioned that ‘an agency may not change
Case: 20-1333     Document: 57     Page: 8     Filed: 01/21/2021




 8                  INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 theories in midstream without giving respondents reason-
 able notice of the change and the opportunity to present
 argument under the new theory.’” Nike, 955 F.3d at 52
 (first quoting SAS Inst., Inc. v. ComplementSoft, LLC,
 825 F.3d 1341, 1351 (Fed. Cir. 2016), rev’d on other
 grounds, 138 S. Ct. 1348 (2018); and then citing Genzyme,
825 F.3d at 1366).
     But the AIA and APA do not uniformly preclude the
 introduction of new evidence after the petition is filed in an
 IPR proceeding. See Anacor Pharms., Inc. v. Iancu,
 889 F.3d 1372, 1380 (Fed. Cir. 2018) (“There is, however,
 no blanket prohibition against the introduction of new evi-
 dence during an inter partes review proceeding.”). Rather,
 “the introduction of new evidence in the course of the trial
 is to be expected in inter partes review trial proceedings
 and, as long as the opposing party is given notice of the
 evidence and an opportunity to respond to it, the introduc-
 tion of such evidence is perfectly permissible.” Genzyme,
825 F.3d at 1366.
      Infineum argues that the Board erred by relying on two
 new theories raised for the first time in Oronite’s reply—
 first, that a skilled artisan “would select Examples 2 or 16
 because they are equal to all other examples,” and second,
 “that other examples from Toshikazu did not perform bet-
 ter than Examples 2 or 16.” Appellant’s Br. 28; see id.
 at 30–31. Contrary to Infineum’s assertions, the Board did
 not err in concluding that these arguments were proper re-
 buttal arguments or in relying on them in its decision.
 Oronite’s reply arguments that a skilled artisan would
 have understood that “all of Toshikazu’s Examples 1–19
 performed similarly” and “performed significantly better
 than Toshikazu’s Comparative Examples 1–5,” J.A. 1451,
 responded directly to Infineum’s contentions that a skilled
 artisan would not have been motivated to select Exam-
 ples 2 and 16, J.A. 773, would have considered examples
 other than Examples 2 and 16 “more promising for further
 development,” J.A. 792, and would have understood that
Case: 20-1333    Document: 57       Page: 9   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                 9



 Example 16 “did not perform as well . . . as Examples 3, 5
 and 7,” J.A. 793.
     To the extent Infineum argues that the Board imper-
 missibly “change[d] theories in midstream” in violation of
 the APA, we disagree. Genzyme, 825 F.3d at 1366. The
 theory of unpatentability advanced in Oronite’s petition re-
 mained the same throughout the proceedings. Oronite’s re-
 ply maintained the petition’s position that each of the
 challenged ’685 patent claims would have been obvious
 over either Toshikazu Example 16 in view of Henderson or
 Toshikazu Example 2 in view of Henderson. Compare
 J.A. 146 (petition noting that obviousness Grounds 1–3,
 covering claims 1–4, 6–11, and 13–20, “rely on Example 16
 of Toshikazu,” and that obviousness Grounds 4–6, covering
 claims 1–20, “rely on Example 2 of Toshikazu”), with
 J.A. 1450 (reply arguing that “Examples 16 and 2 of Toshi-
 kazu, in combination with Henderson, each renders the in-
 dependent claims (and others) unpatentable as obvious”).
 And the Board’s decision held each of the challenged claims
 obvious on those same grounds. Decision, 2019 WL
5806946, at *14–15, *17–19 (relying on Example 16 of
 Toshikazu to hold obvious claims 1–4, 6–11, and 13–20); id.
 at *21–23 (relying on Example 2 of Toshikazu to hold obvi-
 ous claims 1–20).
     Infineum’s argument that the Board’s reliance on
 Dr. Rizvi’s testimony was improper appears to be tied to its
 assertions that the Board impermissibly relied on new the-
 ories advanced for the first time in Oronite’s reply. 6 See,


    6    Infineum’s opening brief also alleges that Oronite’s
 “new theories” were supported by “thirty new pieces of ev-
 idence,” Appellant’s Br. 28 (emphasis omitted), some of
 which Infineum identifies in a footnote, id. at 28 n.1. The
 same footnote acknowledges that “Infineum sought the
 Board’s permission to move to strike the Reply, Dr. Rizvi’s
 Declaration,” and certain exhibits submitted with the
Case: 20-1333    Document: 57      Page: 10     Filed: 01/21/2021




 10                 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 e.g., Appellant’s Br. 29; Reply Br. 12 (“Oronite admits that
 it tried to introduce the theory as to why [a] POSITA would
 select Examples 2 and 16 for the first time in its Reply, . . .
 and does not deny that this new theory was only supported
 by Dr. Rizvi’s reply declaration.”); accord J.A. 2634 (argu-
 ing before the Board that portions of Dr. Rizvi’s testimony
 subsequently relied on by the Board “[p]resent[] a new the-
 ory regarding the interpretation of the data from Toshi-
 kazu”).
      Like the reply arguments Infineum identifies on ap-
 peal, Dr. Rizvi’s testimony was a proper rebuttal to argu-
 ments raised in Infineum’s patent owner response. For
 example, Infineum takes issue with the Board’s reliance on
 paragraphs 35–38 of Dr. Rizvi’s declaration. See Appel-
 lant’s Br. 29; see also Decision, 2019 WL 5806946, at *12
 (citing J.A. 2281–82 (Rizvi Dec. ¶¶ 35–38)).           Para-
 graphs 35–38 merely explain, based on the state of the art,
 Dr. Rizvi’s statement in paragraph 34 (which Infineum did
 not challenge as improper) that “[a] person of ordinary skill
 in the art would not have found the differences between
 coefficient of friction or wear values reported in Toshikazu
 for Examples 1–19 to be important.” J.A. 2280. And
 Dr. Rizvi’s assertion of unimportant differences responded
 to Dr. Bansal’s assertion that a skilled artisan would “pur-
 sue formulations based on Examples 3, 5, and 7 and not on
 Example 16.” Id. (quoting J.A. 908). Further, the portions
 of Dr. Rizvi’s declaration Infineum highlights on appeal
 rely principally on record evidence, not new evidence. E.g.,
 J.A. 2290–91, 2313–15. We discern no impropriety in the
 challenged portions of Dr. Rizvi’s declaration.
    Additionally, the Board’s reliance on Dr. Rizvi’s testi-
 mony did not violate the APA because Infineum had ample


 reply, and filed a motion to exclude certain reply exhibits.
Id. Infineum has not appealed the Board’s denials of its
 motion to strike and motion to exclude.
Case: 20-1333    Document: 57       Page: 11    Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                  11



 notice and opportunity to respond to Dr. Rizvi’s testimony.
 The Board permitted Infineum to depose Dr. Rizvi after re-
 ceiving his reply declaration, and then to file a sur-reply,
 in addition to allowing the parties to file a joint chart iden-
 tifying the reply arguments and evidence Infineum be-
 lieved were improper. 7 Infineum availed itself of both of
 these opportunities to respond. For example, Infineum’s
 sur-reply argued that the Board should disregard Oronite’s
 reply and Dr. Rizvi’s testimony in their entirety,
 J.A. 2344–47, in addition to responding extensively to
 Dr. Rizvi’s testimony on the merits, J.A. 2347–65. Accord-
 ingly, the Board afforded Infineum the process it was due
 under the APA.
     We thus conclude that the Board did not err in consid-
 ering Oronite’s reply arguments or Dr. Rizvi’s testimony.
                               II
      Infineum also challenges several aspects of Board’s de-
 cision as unsupported by substantial evidence. We find
 none of Infineum’s challenges persuasive.
      We review the Board’s legal determinations de novo,
 In re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and its
 fact findings for substantial evidence, In re Gartside,
 203 F.3d 1305, 1316 (Fed. Cir. 2000). Substantial evidence
 is “such relevant evidence as a reasonable mind might ac-
 cept as adequate to support a conclusion.” OSI Pharms.,
 LLC v. Apotex Inc., 939 F.3d 1375, 1381 (Fed. Cir. 2019)
 (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229
 (1938)). Obviousness is a question of law based on under-
 lying findings of fact. Id. at 1382 (quoting In re Kubin,
 561 F.3d 1351, 1355 (Fed. Cir. 2009)). “An obviousness


     7   To the extent that Infineum contends that the
 Board was categorically prohibited from relying on
 Dr. Rizvi’s testimony, our precedent forecloses any such ar-
 gument. See Anacor, 889 F.3d at 1380.
Case: 20-1333    Document: 57     Page: 12     Filed: 01/21/2021




 12                 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 determination requires finding that a person of ordinary
 skill in the art would have been motivated to combine or
 modify the teachings in the prior art and would have had a
 reasonable expectation of success in doing so.” Id. (quoting
 Regents of Univ. of Cal. v. Broad Inst., Inc., 903 F.3d 1286,
 1291 (Fed. Cir. 2018)). “Whether a person of ordinary skill
 in the art would have been motivated to modify or combine
 teachings in the prior art, and whether he would have had
 a reasonable expectation of success, are questions of fact.”
Id. (quoting Regents of Univ. of Cal., 903 F.3d at 1291).
     Infineum’s assertion that the Board erred in giving any
 credit to Oronite’s “unqualified expert,” Dr. Smolenski,
 lacks merit. It merely reprises the same argument Infi-
 neum essentially raised before the Board—that Dr. Smo-
 lenski’s testimony is not admissible because he is not
 sufficiently qualified. Much like district court evidentiary
 rulings, the Board’s evidentiary determinations, such as its
 decision not to exclude Dr. Smolenski’s testimony, are re-
 viewed for abuse of discretion. See Belden Inc. v. Berk-Tek
 LLC, 805 F.3d 1064, 1078 (Fed. Cir. 2015) (citing Chen
 v. Bouchard, 347 F.3d 1299, 1307 (Fed. Cir. 2003)); Sun-
 dance, Inc. v. DeMonte Fabricating Ltd., 550 F.3d 1356,
 1363 (Fed. Cir. 2006) (holding that the district court
 abused its discretion in permitting a witness not qualified
 as an expert in the pertinent art to testify as an expert re-
 garding issues of noninfringement or invalidity); see also
 Hologic, Inc. v. Minerva Surgical, Inc., 764 F. App’x 873,
 881 n.8 (Fed. Cir. 2019) (“We find no abuse of discretion in
 the Board’s determination that Dr. Mirabile had enough
 knowledge and skill to testify about this topic.”). We also
 “defer to the Board’s findings concerning the credibility of
 expert witnesses.” Yorkey v. Diab, 601 F.3d 1279, 1284
 (Fed. Cir. 2010) (citing Velander v. Garner, 348 F.3d 1359,
 1371 (Fed. Cir. 2003)); see also Shoes by Firebug LLC
 v. Stride Rite Children’s Grp., LLC, 962 F.3d 1362, 1372
 (Fed. Cir. 2020) (“The Board was within its discretion to
 weigh the credibility of expert testimony.” (citing Yorkey,
Case: 20-1333    Document: 57      Page: 13   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                13
601 F.3d at 1284)). Abuse of discretion occurs if the ruling:
 “(1) is clearly unreasonable, arbitrary, or fanciful; (2) is
 based on an erroneous conclusion of law; (3) rests on clearly
 erroneous fact findings; or (4) follows from a record that
 contains no evidence on which the Board could rationally
 base its decision.” Bouchard, 347 F.3d at 1307 (citing Ger-
 ritsen v. Shirai, 979 F.2d 1524, 1529 (Fed. Cir. 1992)).
      Here, Infineum does not challenge the Board’s deter-
 mination, grounded in the ’685 patent specification and the
 prior art of record, that “one of ordinary skill in the art
 could have experience in either formulating an engine oil
 or testing such oils in internal combustion engines.” Deci-
 sion, 2019 WL 5806946, at *5. Rather, Infineum argues
 that Dr. Smolenski’s “experience in a tangential aspect of
 testing motor oils, did not qualify him to testify as to how
 [a] POSITA would make or formulate a new motor oil.” Ap-
 pellant’s Br. 45–46 (citation omitted). The Board reasona-
 bly considered and rejected this argument when it
 determined that “Dr. Smolenski has sufficient education
 and experience of a specialized nature to assist the Board
 in understanding the evidence of record.” Decision,
 2019 WL 5806946, at *5; see Hologic, 764 F. App’x at 880
 n.6 (applying abuse of discretion standard to the Board’s
 rejection of a patent owner’s argument that an expert
 lacked sufficient experience with the relevant technology
 after finding no error in the Board’s determination of the
 level of ordinary skill in the art). Infineum offers no basis
 to contradict this conclusion, or to call into question the
 Board’s statement that it accounted for “Dr. Smolenski’s
 lack of benchtop formulating experience” in “determining
 the weight to give his testimony.” Decision, 2019 WL
5806946, at *5. Accordingly, we discern no abuse of discre-
 tion in the Board’s consideration of or reliance on Dr. Smo-
 lenski’s testimony.
    No more compelling is Infineum’s argument that the
 Board’s decision is unsupported by substantial evidence be-
 cause the Board relied on Dr. Smolenski’s “hindsight
Case: 20-1333    Document: 57      Page: 14    Filed: 01/21/2021




 14                 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 analysis” to select Examples 2 and 16 from Toshikazu,
 when “other examples from Toshikazu performed better.”
 Appellant’s Br. 41–42. We have rejected the notion that a
 patent challenger seeking to demonstrate obviousness
 must prove that a person of ordinary skill would have been
 motivated to select one prior art disclosure over another.
 Novartis Pharms. Corp. v. W.-Ward Pharms. Int’l Ltd.,
 923 F.3d 1051, 1059 (Fed. Cir. 2019) (“It is thus improper
 to require West-Ward to prove that a person of ordinary
 skill would have selected everolimus over other prior art
 treatment methods.”); see also In re Fulton, 391 F.3d 1195,
 1200 (Fed. Cir. 2004) (“[O]ur case law does not require that
 a particular combination must be the preferred, or the most
 desirable, combination described in the prior art in order
 to provide motivation for the current invention.”). In any
 event, Infineum’s argument amounts to a disagreement
 with how the Board weighed the evidence. The Board was
 within its province to credit Dr. Rizvi’s testimony that “one
 of ordinary skill in the art [would] have selected any of the
 example lubricating oils of Toshikazu for further develop-
 ment.” Decision, 2019 WL 5806946, at *12 (discussing
 J.A. 2280–82 (Rizvi Dec. ¶¶ 33–38) and J.A. 174–76 (Smo-
 lenski Dec. ¶¶ 44–47)). The Board reasonably credited
 Dr. Rizvi’s explanation that “benchtop testing rigs, such as
 the shell-type four ball test employed in Toshikazu, have a
 certain amount of repeatability associated with their data,”
 and that the variance in the coefficients of friction reported
 in Toshikazu’s Examples 1–19 was within the repeatability
 specified by the applicable American Society for Testing
 and Materials standard.         J.A. 2280–82; see Decision,
 2019 WL 5806946, at *12.
     Similarly unavailing is Infineum’s apparent assertion
 that the Board’s decision is not supported by substantial
 evidence because “[t]he overwhelming evidence . . . showed
 that [a] POSITA would not presume that modifying addi-
 tive components and base oils would necessarily work or
 improve the performance of a formulation.” Appellant’s
Case: 20-1333     Document: 57       Page: 15     Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                     15



 Br. 47. The Board reasonably relied on primary reference
 Toshikazu’s express teachings to conclude that a skilled ar-
 tisan “would have had a reasonable expectation of success
 in using a synthetic base oil that imparts an overall viscos-
 ity index of 95 or above to the lubricating composition of
 Example 16 of Toshikazu.” Decision, 2019 WL 5806946,
 at *8 (citations omitted); see id. (“Toshikazu expressly indi-
 cates that ‘[t]here is no particular limitation on the base oil
 used in the present invention, and it is possible to use var-
 ious types of mineral oils, synthetic oils, and so on that are
 known in the art.’” (alteration in original) (quoting Toshi-
 kazu ¶ 12)); id. (“Toshikazu reports essentially identical re-
 sults when the additive package of Example 16 is used with
 a mineral base oil, a synthetic base oil, or a mineral oil/high
 pressure hydrogenated base oil.” (citing Toshikazu Exam-
 ples 3, 16, and 17)). The general need for routine compati-
 bility testing of any modified formulation does not
 undermine Toshikazu’s teachings that different base oils
 could be used.
      Moreover, contrary to Infineum’s contentions, the
 Board’s rationale for holding claim 12 obvious is not inter-
 nally inconsistent. Infineum identifies a purported contra-
 diction between: (1) the Board’s conclusion that a skilled
 artisan “would have found it obvious to increase the
 amount of aliphatic acid glyceride,” an organic ashless ni-
 trogen-free friction modifier, “in Example 2 to at least
 ‘about 0.25 wt. %’ in order to save on costs,” id. at *22 (cit-
 ing J.A. 140); and (2) the Board’s finding with respect to
 claim 1, from which claim 12 depends, that notwithstand-
 ing that “mineral oils are cheaper than synthetic oils,” a
 skilled artisan “would have sought to substitute the min-
 eral oil of Example 2 with . . . a synthetic oil . . . in order to
 comply with the GF-3 standard and to achieve the benefits
 of higher quality oils discussed in Henderson,” id. at *20
 (citing J.A. 127–28, 131–32). Appellant’s Br. 48–49. To the
 extent that Infineum argues that the Board’s first finding
 amounts to a conclusion that a skilled artisan would have
Case: 20-1333    Document: 57      Page: 16    Filed: 01/21/2021




 16                 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 settled for decreased performance to reduce costs, the
 Board considered this argument and reasonably rejected it.
 Decision, 2019 WL 5806946, at *22 (“Patent Owner’s argu-
 ments based on an alleged decrease in performance from
 such a change are not persuasive because we have found
 that one of ordinary skill in the art would not have differ-
 entiated the performance results reported for Exam-
 ples 1–19 of Toshikazu.”).
      Indeed, the Board credited the petition’s argument that
 cost would motivate a skilled artisan to increase the
 amount of aliphatic acid glyceride in Toshikazu’s Exam-
 ple 2 in view of the fact that it was “less expensive than
 other anti-wear compounds, including molybdenum,” id.
 (citing J.A. 139–40 (petition)), and the fact that “other ex-
 amples in Toshikazu indicate that the amount of organic
 ashless nitrogen-free friction modifier may be increased
 without significantly affecting the performance of the lu-
 bricating compositions,” id. (first citing J.A. 139–40; and
 then citing J.A. 1471–72 (reply)); see also Toshikazu Ta-
 ble 1 (reflecting similar friction coefficients and wear track
 diameters for Examples 2 and 4 notwithstanding differ-
 ences in aliphatic acid glyceride content). It is reasonable
 for a skilled artisan to be driven more by cost when effects
 on performance are minor or nonexistent. The Board’s con-
 clusion that claim 12 would have been obvious is supported
 by substantial evidence.
     Substantial evidence also supports the Board’s decision
 to give “limited weight” to Infineum’s unexpected results
 evidence with respect to fuel economy. Decision, 2019 WL
5806946, at *14. Infineum argued before the Board that
 because a skilled artisan would have expected formulations
 with large amounts of molybdenum to provide superior fuel
 economy performance, the ’685 patent’s demonstration of
 superior fuel economy test results for the claimed formula-
 tions containing a low amount of molybdenum in combina-
 tion with an organic ashless nitrogen-free friction modifier
 provided “truly unexpected” results. Id. at *13 (quoting
Case: 20-1333    Document: 57      Page: 17   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.               17



 J.A. 825). Relying on Allergan, Inc. v. Sandoz Inc.,
 726 F.3d 1286, 1293 (Fed. Cir. 2013), the Board concluded
 that Infineum’s unexpected results evidence was not mean-
 ingful in view of the fact that Toshikazu “provide[d] a
 strong reason to use low levels of molybdenum in combina-
 tion with an organic ashless nitrogen-free friction modi-
 fier.” Decision, 2019 WL 5806946, at *14. Toshikazu
 discloses “excellent wear resistance and friction character-
 istics” of formulations containing low levels of molybdenum
 in combination with an organic ashless nitrogen-free fric-
 tion modifier. Toshikazu ¶ 55. Toshikazu’s formulations
 containing combinations of these two additives “further im-
 proved” the “wear resistance and the friction characteris-
 tics” “in comparison with the cases where either one is
 solely used.” Id. ¶ 24. Considering Infineum’s “evidence
 that this same combination of additives also provides an
 additional benefit with respect to fuel economy,” the Board
 reasoned that it did “not alter the fact that the advantages
 of the combination of low molybdenum and an organic ash-
 less nitrogen-free friction modifier were known in the art.”
 Decision, 2019 WL 5806946, at *14 (citing J.A. 1474).
      Infineum does not meaningfully challenge this analy-
 sis, offering only an unsupported argument that “there was
 no evidence in this IPR that showed a clear motivation to
 combine.” Appellant’s Br. 39. This assertion does not call
 into question the Board’s amply supported finding that
 Toshikazu taught advantages of the combination of low lev-
 els of molybdenum and an organic ashless nitrogen-free
 friction modifier independent of any improved fuel econ-
 omy performance, or that Toshikazu would provide a
 skilled artisan with “a strong reason to use” a formulation
 with this combination. Decision, 2019 WL 5806946, at *14;
 see Toshikazu ¶¶ 1, 9, 24, 55. Nor does Infineum meaning-
 fully engage with the Board’s finding that a skilled artisan
 would have a motivation, separate from increased fuel
 economy, to combine Toshikazu and Henderson to meet the
 then-applicable GF-3 industry standard.            Decision,
Case: 20-1333    Document: 57       Page: 18   Filed: 01/21/2021




 18                 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.



 2019 WL 5806946, at *9. Accordingly, substantial evidence
 supports the Board’s decision finding that Infineum’s un-
 expected results evidence did not outweigh the evidence of
 obviousness in this case. See Allergan, 726 F.3d at 1293
 (concluding that evidence that a particular combination
 solved additional problems was insufficient to outweigh
 other evidence of obviousness in view of a separate motiva-
 tion to make the combination).
                              III
     Finally, our precedent forecloses Infineum’s constitu-
 tional challenges to the Board’s decision.
      Infineum requests “vacatur and remand to the Board
 with instructions to dismiss the IPR” because under Ar-
 threx, Inc. v. Smith & Nephew, Inc., 941 F.3d 1320, 1329
 (Fed. Cir. 2019), “the [Administrative Patent Judges
 (APJs)] who presided over this IPR were unconstitutionally
 appointed.” Appellant’s Br. 49. In Infineum’s view, the
 remedy this court adopted in Arthrex did not cure the Ap-
 pointments Clause violation, and “there is no permissible
 interpretation of the statute.” Id. Infineum implicitly
 acknowledges, however, that we must apply Arthrex, which
 forecloses Infineum’s argument. Arthrex, 941 F.3d at 1337
 (“This as-applied severance is the narrowest possible mod-
 ification to the scheme Congress created and cures the con-
 stitutional violation in the same manner as Free Enterprise
 Fund [v. Public Co. Accounting Oversight Board, 561 U.S.
477 (2010)] and Intercollegiate [Broadcasting System, Inc.
 v. Copyright Royalty Board, 684 F.3d 1332 (D.C. Cir.
 2012)]. Title 5’s removal protections cannot be constitu-
 tionally applied to APJs, so we sever that application of the
 statute.”); see Appellant’s Br. 52 (“Infineum presents this
 challenge in order to preserve its rights in the event that
 these issues are resolved by the Supreme Court.”).
    Our precedent also undermines Infineum’s alternative
 argument that vacatur and remand to a new panel of Ad-
 ministrative Patent Judges is warranted because the
Case: 20-1333    Document: 57      Page: 19   Filed: 01/21/2021




 INFINEUM USA L.P.   v. CHEVRON ORONITE CO.                19



 Board issued its final written decision prior to issuance of
 the mandate in Arthrex. See Appellant’s Br. 52–53; Cater-
 pillar Paving Prods. Inc. v. Wirtgen Am., Inc., 957 F.3d
1342 (Fed. Cir. 2020). Infineum acknowledges that “in Cat-
 erpillar[,] this [c]ourt found that where an inter partes re-
 view argument occurred before the Arthrex opinion issued
 and the inter partes review’s final written decision issued
 post-Arthrex, the patent holder was not entitled to vacatur
 and remand for a new hearing.” Reply Br. 26 (citing Cat-
 erpillar, 957 F.3d at 1343). In Caterpillar, as here, the
 Board’s final written decision issued before the mandate
 issued in Arthrex. Applying Caterpillar and Arthrex to this
 case, there is no Appointments Clause violation because
 the Board’s final written decision issued after Arthrex was
 decided. See Caterpillar, 957 F.3d at 1342–43; Arthrex,
941 F.3d at 1340.
     Finally, our precedent also forecloses Infineum’s argu-
 ment that the Board’s retroactive application of IPR pro-
 ceedings to invalidate the ’685 patent claims violates the
 Takings and Due Process Clauses of the U.S. Constitution.
 See Appellant’s Br. 54–59.           Infineum appears to
 acknowledge as much, abandoning its Takings and Due
 Process Clause arguments in its reply brief. In any event,
 Celgene Corp. v. Peter held “that the retroactive application
 of IPR proceedings to pre-AIA patents is not an unconsti-
 tutional taking under the Fifth Amendment.” 931 F.3d
1342, 1362 (Fed. Cir. 2019), cert. denied, 141 S. Ct. 132
 (2020).
                          CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. Accordingly, we affirm
 the Board’s decision.
                          AFFIRMED